By reason of the “ Controlled Housing Rent Regulation for New York City Defense-Rental Area ” (see Friedlander and Curreri on Rent Control, appendix B, p. 31, reg., § 1, par. v), the Housing Expediter was empowered to reject the leases because they did not become effective before January 1, 1948. We are agreed that overpayments collected by the owner would not constitute an offset against rent due the receivers. Determination unanimously affirmed. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ. [See post, p. 873.]’